Title: To James Madison from William Jones, 13 January 1814
From: Jones, William
To: Madison, James


        
          Sir,
          Treasury Department January 13th. 1814
        
        In pursuance of the resolution of Congress, of the 19th. of March 1812, directing the Secretary of the Treasury to employ a person to digest and reduce to such form as Shall be most conducive to the interests of the United States, a Statement of the number, nature, extent, Situation and value of the arts and manufactures of the United States &c Tench Coxe Esqr. of Philadelphia, was employed for that purpose. I have now the honor to transmit for the Use of the Senate, two Series of tables as prepared by him, exhibiting the Several Manufactures of the United States as returned by the Marshals and Secretaries of Territories and their assistants in the year 1810, first by States and territories, and Secondly, in every county in the Union.
        These tables are accompanied by two essays, or collections of facts and observations prepared also by Mr. Coxe, relating to the State of the manufactures of this country and the motives which exist for affording encouragement and extension to them. I have the honor to be Very respectfully Sir your most Obedient Servant
        
          W Jonesacting Secretary of the Treasury
        
      